                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                             UNITED STATES DISTRICT COURT                                   January 13, 2020
                              SOUTHERN DISTRICT OF TEXAS                                   David J. Bradley, Clerk
                                  HOUSTON DIVISION

DEIDRICK L CAPERS,                                §
                                                  §
         Plaintiff,                               §
VS.                                               §   CIVIL ACTION NO. 4:19-CV-1006
                                                  §
P. LINDSAY                                        §
and                                               §
ED GONZALEZ                                       §
and                                               §
HARRIS COUNTY JAIL,                               §
                                                  §
         Defendants.                              §

                              ORDER OF PARTIAL DISMISSAL

       Former Harris County jail inmate Deidrick L. Capers filed a civil rights lawsuit. He has

been granted leave to proceed in forma pauperis. His lawsuit names as defendants Harris

County jail employee P. Lindsay, Harris County Sheriff Ed Gonzalez, and the Harris County jail.

       When a plaintiff proceeds in forma pauperis, 28 U.S.C. § 1915(e) requires a federal

district court to dismiss a case if the action fails to state a claim on which relief may be granted

or seeks monetary relief against a defendant who is immune from such relief. For the following

reasons, Capers’ claims against the Harris County jail must be dismissed.

       The capacity of an entity to be sued is “determined by the law of the state in which the

district court is held.” Fed.R.Civ.P. 17(b). A county or city department must have a separate

legal existence to be sued. See Darby v. Pasadena Police Dept., 939 F.2d 311, 313 (5th

Cir.1991). Under Texas law, sheriffs' departments cannot be sued. See Propes v. Plano Police

Dept., 2005 WL 1177880 (E.D.Tex. May 18, 2005). A county jail is a division of the county

Sheriff’s department. Therefore, the jail is not a jural entity capable of being sued.




1/2
       Accordingly, it is ORDERED that the Harris County jail is DISMISSED as a defendant

in this case pursuant to 28 U.S.C. § 1915(e). The Court will conduct further proceedings with

regard to Capers’ claims against the other defendants.

       It is so ORDERED.

       SIGNED on this 13th day of January, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




2/2
